                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

ELIZABETH A. SCHULTZ,

                               Plaintiff,                             OPINION AND ORDER
       v.
                                                                            17-cv-622-wmc
COUNTY OF CHIPPEWA,
BRIAN KELLEY, and
PHILLIP MONTWILL,

                               Defendants.


       Plaintiff Elizabeth (Beth) Schultz sued her former employer, the County of

Chippewa, as well as the County’s Highway Commissioner Brian Kelley and its Paving &

Crushing Supervisor Phillip Montwill, claiming she was subjected to a hostile work

environment, retaliation and finally constructive discharge, all because of her sex.1 In

response to defendants’ motion for summary judgment, Schultz offers evidence that a male

colleague was selected for a promotion over her because she had complained about another

colleague’s treatment of her, which forced her to resign. For the reasons discussed below,

defendant’s motion will be granted only as to plaintiff’s hostile work environment and

constructive discharge claims.



1
  More specifically, plaintiff asserts Title VII claims against her former employer, the County, and
her § 1983 claims against her former colleagues, Kelly and Montwill, although the Seventh Circuit
applies the same standards for proving intentional discrimination and hostile work environment
under Title VII and § 1983 equal protection claims. Williams v. Seniff, 342 F.3d 774, 788 n.13 (7th
Cir. 2003); McPhaul v. Bd. of Com’rs of Madison Cty., 226 F.3d 558, 566 n.6 (7th Cir. 2000), overruled
on other grounds by Hill v. Tangherlini, 724 F.3d 965, 967 n.1 (7th Cir. 2013). However, there is no
retaliation claim under the Equal Protection Clause. See Congleton v. Oneida Cty., No. 16-cv-412-
wmc, 2017 WL 4621117, at *17-*18 (W.D. Wis. Oct. 13, 2017) (citing Tate v. Ancell, 551 F. App’x.
877, 898 (7th Cir. 2014); Boyd v. Ill. State Police, 384 F.3d 888, 898 (7th Cir. 2004); Grossbaum v.
Indianapolis-Marion Cty. Bldg. Auth., 100 F.3d 1287, 1296 n.8 (7th Cir. 1996); Gray v. Lacke, 885
F.2d 399, 414 (7th Cir. 1989)).
                                      UNDISPUTED FACTS2

    A. Background

        In 2011, Chippewa County hired Beth Schultz as a seasonal employee to drive a

truck hauling gravel and hot mix asphalt.3 The following April, she was hired as an

Operator II - Truck Driver and became a full-time employee. Throughout her employment,

Schultz was a truck driver or engaged in related activities; in addition to hauling gravel and

hot mix, she picked up trash, repaired road signs, plowed snow, and communicated with

other drivers to coordinate. (Schultz Dep. (dkt. #24) 12:13-18; Schultz Decl. (dkt. #36)

¶ 4.) Schultz’s essential job responsibilities included: (1) “[o]perat[ing] haul trucks and

other assigned light and heavy construction equipment, machinery and tools for highway



2
  Viewing the facts in the light most favorable to plaintiff as the non-moving party, the following
facts are material and undisputed for purposes of summary judgment unless specifically noted
below. At the outset, however, the court notes that defendants impose a number of objections to
plaintiff’s additional proposed findings of fact as “self-serving” and lacking corroboration. At least
at summary judgment, neither is an appropriate objection: “[i]f based on personal knowledge or
firsthand experience, [uncorroborated self-serving] testimony can be evidence of disputed material
facts.” Berry v. Chi. Transit Auth., 618 F.3d 688, 691 (7th Cir. 2010) (internal citations omitted).
Accordingly, the court must accept those proposed facts as true for purposes of summary judgment
absent another, legitimate objection. Likewise, defendants frequently object that proposed facts
are “speculation[] and inadmissible hearsay,” ignoring: (1) the admissibility of lay witness opinions
“based [rationally] on the witness’s perception,” Fed. R. Evid. 701(a); and (2) the exclusion from
hearsay for statements “made by the party’s agent or employee on a matter within the scope of that
relationship and while it existed,” Fed. R. Evid. 801(d)(2)(D). Again, those objections are not well
taken. Finally, the court notes that there was significant overlap between the parties’ proposed
findings of fact -- as well as significant repetition within defendants’ proposed facts. (See e.g., Def.’s
PFOF (dkt. #20) ¶¶ 38-44, 210-17.) All of this creates unnecessary work for the parties and the
court, and is contrary to the court’s instructions. (See, e.g., Prelim. Pretrial Conference Order
(available at dkt. #8) 4 (“The purpose of additional proposed findings of fact is to SUPPLEMENT
the moving party’s proposed findings of fact . . . .” (capitalization original)).) Any reoccurrence by
either side may result in appropriate sanctions.

3
  The court understands references to “hot mix” to refer to “hot mix asphalt,” a combination of
gravel, sand, or stone bound by asphalt cement. See What Is Hot Mix Asphalt Pavement?, Asphalt
Pavement Ass’n of Mich. (2018), http://www.apa-mi.org/what_is_hot_mix_asphalt_paveme.php.

                                                    2
and bridge construction and maintenance, construction and maintenance materials

handling and sand and gravel mining”; and (2) “[c]ommunicat[ing] with truck drivers and

other operators to coordinate materials handling and delivery.” (Position Description (dkt.

#37-1) 1.)4 She did not have any supervisory responsibilities.

          Defendant Brian Kelley served as the “interim” and then Chippewa County

permanent Highway Commissioner after the retirement of Bruce Stelzner in February

2016.5 Before that, Kelley had been the County’s Deputy Highway Commissioner since

July, 2014.      As Deputy Commissioner, Kelly was the direct supervisor of the other

individual defendant, Phillip Montwill.

          Until February or March 2015, Chippewa County’s Paving & Crushing Supervisor

was Richard Brand. He reported to Deputy Commissioner Kelley as a mid-level manager,

supervising 20-22 employees most of the year, including plaintiff Beth Schultz, as well as


4
    Defendants dispute this, explaining:

                 The written job description from June of 2015 was the job
                 description created before July of 2015 for the recruitment of
                 applicants for the Operator IV Lab/Timekeeper position. An
                 applicant would have only seen the NEOGOV advertisement when
                 she/he opened the NEOGOV link to the Operator IV
                 Lab/Timekeeper position. The NEOGOV advertisement was not the
                 job description created in 2015, but it was sent to the Leader-
                 Telegram or to other advertising agencies to help recruit for the
                 position.

(Defs.’ Resp. to Pl.’s Add’l PFOF (dkt. #40) ¶¶ 80-82 (internal citations to the record omitted).)
However, the job description cited by plaintiff is for a “Truck Driver” position from a search
conducted in March 2012. (See Position Description (dkt. #37-1) 1.) Accordingly, this appears to
be a summary of the Operator II position’s responsibilities, not for the Operator IV-Lab/Timekeeper
position. Moreover, defendants seem to agree elsewhere in their submissions. (See Defs.’ PFOF (dkt.
#20) ¶ 25.) Regardless, the court must accept plaintiff’s version of facts on summary judgment
where credible evidence supports it.

5
    Stelzner had served as Highway Commissioner from 1990 until his retirement.

                                                3
Kyle Craker and Matt Hartman. Brand gave the dump truck operators their assignments

and provided instructions.       Upon Brand’s retirement in February 2015, defendant

Montwill took over as the Paving & Crushing Supervisor.

       Chippewa County sold aggregate and asphalt. Some project bids required the hot

mix or aggregate’s quality be certified to establish that it was the proper size -- the

certification made it “state inspected gravel.”6 Until June of 2015, Matt Hartman served

as an Operator IV-Lab/Timekeeper for the Highway Department, responsible for testing

the hot mix and aggregate. Accordingly, Hartman (or his supervisor Brand) would certify

the product’s quality, including that the testing had been completed correctly.

       Hartman was also responsible for keeping track of the locations and hours worked

by the paving crew, plant operators, and truck drivers, which he documented in an Excel

spreadsheet. The parties dispute the types of equipment he operated while in this position,

including whether he used a backhoe. (Defs.’ Resp. to Pl.’s Add’l PFOF (dkt. #40) ¶¶ 25-

27.) Regardless, Hartman supervised and worked with Schultz in this role.

       Beginning in 2013, plaintiff Schultz would fill in for Hartman when he was absent,

and she also helped record time entries and test the asphalt or aggregate. (Hartman

10/2/18 Dep. (dkt. #27) 18:11-19:24.) More specifically, when Hartman was out, he

would ask who wanted to assist with the timekeeping, and Schultz was the only volunteer.

Deputy Commissioner Kelley and Supervisor Montwill knew that Schultz filled in when

Hartman was absent. When serving as timekeeper, Schultz filled in timecards; prepared


6
 As aggregate is a material such as gravel, crushed stones, or sand, used in creating concrete or
mortar.           See     Aggregate     Building      Material,    Encyclopedia       Britannica,
https://www.britannica.com/technology/aggregate.

                                               4
crew reports and Excel spreadsheets detailing equipment, time, and material charges, and

she attached the receipts to crew reports.



    B. Schultz’s Testing Experience

       When not filling in for Hartman, Schultz worked in the lab with him. Hartman

trained Schultz on timekeeping and testing. As a result, she began performing aggregate

testing daily when Hartman was absent, but also conducted testing when Hartman was

present. She initially assisted approximately once a week in 2013, but later performed

parts of the testing herself. The parties dispute whether she ran entire tests by herself in

2014 and 2015. (Defs.’ Resp. to Pl.’s Add’l PFOF (dkt. #40) ¶ 46.) As to hot mix testing,

it is undisputed that Schultz began assisting Hartman in 2014. In 2014 and 2015, she

assisted with testing a couple times a month.            The parties also dispute whether she

independently ran these tests. (Id. at ¶ 50.)

       In March 2015, it is undisputed that Schultz attended training and became certified

in aggregate testing.       Other County employees, including Kyle Craker, also became

certified. Schultz then became certified in hot mix testing.7 Chippewa County paid for

and arranged these trainings. Brand explained that Schultz was sent to these trainings so

that if she replaced Hartman upon his retirement, she would be knowledgeable.

       There is conflicting testimony about whether Hartman told Montwill that Schultz

performed testing independently or that she was always supervised while working in the

lab. (Compare Hartman 10/22/18 Dep. (dkt. #30) 4:2-5:17 with Montwill Dep. (dkt. #23)


7
  The parties agree that aggregate testing certification needed to be completed first because hot mix
is comprised of aggregate. Certification is necessary to be able to sign off on any testing.

                                                 5
39:5-40:5.)    There is no dispute, however, that Hartman testified that he informed

Montwill that Schultz was “very capable” of handling asphalt and aggregate testing.

(Hartman 10/22/18 Dep. (dkt. #30) 5:9-17.)



    C. Schultz’s Interactions with Webber

       Since 2005, Daniel Webber has worked as a truck driver for Chippewa County.

During the summer months, Webber and Schultz would have daily contact, and during

the winter, they had weekly contact because they were assigned to different sheds. In

October or December 2014 when Schultz was filling in for Hartman, she made the rounds

asking the truck drivers about their work location preferences. When she got to Webber,

he rolled up his window and would not acknowledge her. He then disappeared with Bonnie

Tylee, who also refused to take direction from Schultz. Schultz informed Kelley that she

could not get all the sand hauled because she was down two trucks since Webber would

not take direction from her.8 Kelley noted that there were issues with Webber not wanting

to run equipment and said that he would talk to Webber. (Schultz 4/19/17 Dep. (dkt.

#24) 35:23-36:10, 36:24-37:4.) While Schultz did not know about any actions taken

following her conversation with Kelley, Webber called Schultz the next day, and told her

that “you’re not my boss, I don’t take orders from you” and “you don’t belong in the lab,

you belong in your truck. That’s not your job.” (Schultz 4/19/17 Dep. (dkt. #24) 37:10-

38:5.) Around this time, Webber was heard commenting to Brand “that’s what happens

when you hire a woman” (Hartman 10/2/18 Dep. (dkt. #27) 44:25-45:3), although he


8
 She did not complain that this refusal was based on her gender, nor did she at that point complain
about inappropriate comments.

                                                6
denies making that statement (Webber Dep. (dkt. #26) 18:10-13).

      For the last year and a half or so of Schultz’s employment with Chippewa County,

Webber generally stopped speaking to her. (Id. at 34:5-8.) Chippewa County truck drivers

delivering materials to worksites communicate with later-arriving trucks about the jobsite,

including driving instructions or directions, road conditions, project status, and safety

information. Schultz contends that Webber refused to provide her with this information

during this time.    (Schultz Decl. (dkt. #36) ¶ 11.)        Webber himself remembers

communicating with Schultz only once via CB radio during that time period. (Id. at 49:12-

20.) According to Schultz, that communication was an exception: from fall 2014 through

August 20, 2015, Webber did not answer Schultz’s attempts to communicate with him via

CB radio. (Schultz Decl. (dkt. #36) ¶ 6.) Regardless, after October 2014, the only

communication between Webber and Schultz was an occasional text. The parties agree

that Webber did not harass Schultz via radio.

      This lack of communication extended to Webber getting up and leaving when

Schultz entered a room, even if Webber was in the middle of a conversation. Schultz

contends that when around her, Webber would snicker. Further, Schultz maintains that

many of her colleagues were more cautious and reserved in their dealings with her if

Webber was around. (Id. at ¶ 36.) Despite the County custom of keeping trucks in a line,

with them loading and going out in that order, Webber also had other employees load

before Schultz even though it was her turn. (Schultz 4/19/17 Dep. (dkt. #24) 25:14-

26:10.)

      Finally, Schultz complains about a handful of statements made by Webber: (1) “we


                                            7
only have four more months to work with her” when she walked in the button house, after

which Webber left and another employee laughed (Id. at 31:15-32:4); (2) statements about

her giving Brand a blowjob or sleeping with him (Schultz 10/2/18 Dep. (dkt. #25) 62:3-

14; Schultz 4/19/17 Dep. (dkt. #24) 30:19-31:5);9 (3) a sarcastic suggestion in spring 2015

to Brand that “we should hire more women” while frustrated that Schultz had not reloaded

her truck (Webber Dep. (dkt. #26) 18:17-19:7, 21:5-22:9); and (4) following Schultz’s

return to work after a domestic violence incident, Webber loudly said “I can see why her

boyfriend beats her” as she walked by (Schultz 4/19/17 Dep. (dkt. #24) 28:9-29:9).10

Schultz also contends that at Webber’s direction, Bonnie Tylee went to the Safety

Committee with concerns about Schultz’s workers’ compensation claim while she was on

leave. (Schultz 10/2/18 Dep. (dkt. #25) 78:23-79:14.)

       In addition to her ongoing issues with Webber, Schultz now asserts generally that

her colleagues often made off-color comments or told dirty jokes; one colleague stored

Playboy magazines and hung a poster of a naked woman in the Cornell shed; and another

kept dirty magazines and air fresheners shaped like naked women in his truck, which

Schultz drove. (Schultz 4.19/17 Dep. (dkt. #24) 50:19-52:5, 52:16-25, 53:25-54:16,

54:23-56:5; 58:4-10.)




9
 The parties agree that Webber never directly said to Schultz that “she must be sleeping with her
supervisors.” (Pl.’s Resp. to Defs.’ PFOF (dkt. #32) ¶ 157.)

10
  Webber denies making that statement, explaining that he said that he “underst[oo]d why it
happened.” (Webber Dep. (dkt. #26) 31:6-22.)

                                               8
     D. Replacing Hartman

       In June 2015, Hartman retired from his position as Operator IV-Lab Timekeeper.

At that time, the Highway Department had a number of different Operator IV positions

with different designations. When the applicant search officially began, the goal was to

look internally and externally, although the external search occurred first.11            Deputy

Commissioner Kelley and Montwill were responsible for deciding who to hire.


       1. Job Description

       The job description for the Operator IV-Lab Timekeeper position specified that

“[e]quipment operating experience preferred.” (Operator IV-Lab Timekeeper Position

Description (dkt. #21-2) 2.) On the NEOGOV posting for this position, it listed ten

minimum qualifications, including: (1) “[m]inimum three (3) years[’] experience in

roadway materials testing”; (2) “[e]quipment operating experience preferred”; (3) ability

“to operate a variety of equipment relating to construction and maintenance of roads and

bridges”; and (4) “[c]ertifications as determined by the County based on the position.”

(NEOGOV Posting (dkt. #37-4) 2.) The NEOGOV posting did, however, describe the

position’s job duties as “includ[ing] the ability to use a variety of heavy equipment for the

construction and maintenance of roads and bridges.” (Id. at 1.)

       In May or June 2015, then Highway Commissioner Stelzner reviewed the position’s

written job description. The parties dispute whether the ability to operate a backhoe was



11
  The parties clarify that “external recruitment” meant considering “employees outside of pay grade
and outside of Chippewa County.” (Defs.’ Resp. to Pl.’s Add’l PFOF (dkt. #40) ¶ 143.)
Accordingly, the County required current employees in different operator categories to apply as
external applicants.

                                                9
a required qualification for this position. (Compare Operator IV-Lab Timekeeper Position

Description (dkt. #21-2) 3 with NEOGOV Posting (dkt. #37-4) 1-3 and Stelzner Decl.

(dkt. #35) ¶ 7.)12 Likewise, the parties disagree about whether Hartman operated -- or was

proficient in operating -- a backhoe while in the Operator IV-Lab Timekeeper position.13

(Defs.’ Resp. to Pl.’s Add’l PFOF (dkt. #40) ¶¶ 125-26.) The parties agree that Schultz

could not run a backhoe.


          2. Schultz’s Application and Interviews

          Defendant Montwill called Schultz to tell her to apply for Hartman’s job while she

was on workers’ comp leave.14 She immediately completed the online application, and hers

ended up being the only application received for the Operator IV-Lab Timekeeper

position.15 Schultz was also the only person initially interviewed for the position.

          Kelley and Montwill conducted the interview on July 6, 2015.                  During this

interview, she told them that Webber did not take directions from her. She did not

complain about sexual comments or material in the workplace. Following her interview,

Kelley and Montwill concluded that Schultz had not met the minimum qualifications




12
   The parties seem to agree that: (1) the NEOGOV Posting was the position for which Schultz
applied; and (2) it accurately detailed the duties and responsibilities for the position. (Pl.’s Resp.
to Defs.’ PFOF (dkt. #32) ¶¶ 82-83.) That said, they agree that Schultz never saw the posting.
(Id. at ¶ 84.)

13
  There seems to be agreement that Hartman would occasionally run some heavy equipment during
the summer and would plow in the winter.

14
     In April 2015, Schultz injured her knee and was on leave until July 2015.

15
  Kyle Craker claims that he also applied, but he did not submit an application or resume. The
County also had no documents detailing Craker’s education, experience or training.

                                                  10
because she did not have enough experience with lab testing. (Kelley Dep. (dkt. #22)

29:2-12; Montwill Dep. (dkt. #23) 45:3-13.)         Schultz disputes the veracity of this

assessment. Montwill also did not think she performed well during this interview. Still,

Kelley explained that no decision was made on Schultz’s application because they were

going to have an internal search as well, which was the department’s standard procedure.

       The internal recruitment process resulted in four additional candidates, all of whom

were interviewed over two days. These four candidates were all male, including Kyle

Craker, who was interviewed on August 18, 2015. Two other applicants received rejection

emails for failing to meet minimum qualifications. (See July 20, 2015 Email (dkt. #37-11)

1; July 20, 2015 Email (dkt. #37-12) 1.)

       Schultz was also interviewed a second time on August 18, 2015. According to

Kelley’s notes at that interview, when asked about her weaknesses, Schultz identified being

considered “a snitch” because she voices concerns, that she complains too much when

upset, and that giving her the job would not be a popular decision. (Kelley Interview Notes

(dkt. #37-7) 5.) Kelley’s notes also detail: (1) she had “had enough of the bickering in

truck shack”; (2) “currently not well-liked, probably will be the same if she gets this job”;

(3) “last few years started getting caught up in negativity”; (4) “[h]as a problem w/ lazy

people or people who complain all the time”; and (5) “always personality conflict w/ one

co-worker, work it out & get over it.” (Id. at 5-6; see also Kelley Dep. (dkt. #22) 62:6-

64:8.) In contrast, Schultz maintains that during her interviews, she did not indicate that:

(1) managing others was a weakness; (2) she had personality conflicts with co-workers in

prior employment; (3) she anticipated difficulty giving directions to truck drivers; (4) she


                                             11
was not well liked; or (5) she would likely continue being unliked if selected. (Schultz

Decl. (dkt. #36) ¶¶ 28-31.) Schultz does acknowledge saying that there would be problems

with Webber if she got the position. (Id. at ¶ 32.) In particular, Schultz also explains that

she did not want to bring up her concerns about sexual comments and material in the

workplace at this second interview because she did not want to sabotage her interview.


       3. Schultz Complains about Webber

       On August 18, 2015, the same day that Schultz had a second interview for

Hartman’s position, the County conducted a seminar on workplace bullying. During the

seminar, Schultz saw that Webber was glaring at her. After the seminar, Schultz asked to

meet with Kelley and told him that she “couldn’t do this anymore,” explaining that she

could not do her job, cried at home every night, could not sleep, and had no desire to come

to work. She told him about how Webber treated her and the comments he made.

(Schultz 4/19/17 Dep. (dkt. #24) 87:6-23.) She also told Kelley that if she did not get the

lab/timekeeper position she was going to put in her two weeks’ notice. (Schultz 10/2/18

Dep. (dkt. #25) 84:23-85:12.) Schultz contends that at the end of their meeting, Kelley

said “I don’t know how to handle this.” (Schultz 4/19/17 Dep. (dkt. #24) 85:12-86:14.)

Kelley disputes saying that. (Kelley Dep. (dkt. #22) 57:6-10.)

       Following this meeting -- at human resources director Toni Hohlfelder’s suggestion

-- Kelley prepared a memorandum to document his conversation with Schultz:

              Beth began by stating that she was curious about the
              lab/timekeeper position. . . . She mentioned that there are
              some issues amongst the hotmix drivers and that she really
              wants to know soon so she can move on if she doesn’t get that
              job. She stated things are going so badly that she will be

                                             12
              submitting her 2-week notice right away if she does not get the
              vacant lab /timekeeper promotion.

              ***

              She started to get very upset and began crying as she thought
              about it. She did not want to give me a name of the employee,
              but said that one of the male truck drivers was doing everything
              in his power to make her life miserable and turn the other truck
              drivers against her. . . . The others appear to be talking about
              her all the time, it gets quiet whenever she comes in the room,
              and she overheard this man saying something to the effect of
              “it’s no wonder her boyfriend beats her”. At one point she said
              the name “Dan” when referring to this man, which I took to
              be Dan Webber.

              She referenced the time last year when Matt Hartman and
              Richard Brand were both out and Richard left her to distribute
              the workload for the day. Dan had ignored Beth’s orders that
              morning and instead called Richard for different instructions
              ....

(Aug. 18, 2015 Memo. (dkt. #37-6) 1.)

       Kelley met with Hohlfelder and Stelzner about the allegations made by Schultz.

Kelley was advised to investigate the complaints, which he understood meant that he

should sit down with Schultz to get the entire story and then talk with other employees

who might have relevant information. Stelzner directed Kelley to contact Schultz to

encourage her to speak with HR and give a statement. Kelley told Hohlfelder that Schultz

said that she did not want to participate and no investigation occurred. In contrast, Schultz

contends that: (1) no one -- including Kelley -- ever contacted her; (2) she never told Kelley

that she did not want to participate in an investigation; and (3) she heard nothing about

an investigation into her complaints. (Schultz 4/19/17 Dep. (dkt. #24) 88:6-11; Schultz

Decl. (dkt. #36) ¶¶ 17-18, 21.)


                                             13
       4. Hiring of Kyle Craker

       Ultimately Schultz was not hired for the Operator IV-Lab/Timekeeper position.

Montwill explained that Schultz was not selected for the Operator IV-Lab Timekeeper

position because she lacked experience and had not done any lab work with him. On the

other hand, Kelley’s contemporaneous notes state that Schultz had not been selected

because of “the turmoil that she felt would follow her into the position” and because “the

top candidate would be better @ dealing w/ difficult staff.” (Kelley Interview Notes (dkt.

#37-7) 6.)16 Finally, when Schultz called Kelley and asked why she had not been selected,

she maintains that he told her that she “did not get the job because there’s too much

turmoil between you and Dan [Webber].” (Schultz 4/19/17 Dep. (dkt. #24) 82:4-8.)

       Instead, Kelley and Montwill decided to hire Kyle Craker for the Operator IV-

Lab/Timekeeper position.     At the time of his hiring, he was an Operator IV-Crusher

Operator. Because of their job title, Craker and three other Operator IVs were not required

to apply formally to be considered for Hartman’s position. Kelley contemporaneously

noted that “Craker was chosen due to his skill set and because we felt he would be the best

as a lead worker / assisting Phil w/ management.” (Kelley Interview Notes (dkt. #37-7) 2.)

Kelley explained that “skill set” referred to Craker’s “large amount of experience on the

crushing operation,” which would be “beneficial to a foundation of understanding testing,”

so that he could “go out to the crushing operation [following a failed test] and make



16
   Kelley explained that human resources directed that decisionmakers should note the primary
reason why rejected candidates were not selected.

                                             14
adjustments to the equipment.” (Kelley Dep. (dkt. #22) 69:2-70:2.) Kelley also believed

that Craker “would be most capable of handling” things when Phil was not around because

of “his knowledge of crushing.” (Id. at 70:23-71:11.) Montwill agreed. (Montwill Dep.

(dkt. #23) 53:10-19, 54:25-56:1.) However, Schultz contends that this is not the real

reason Montwill and Kelley selected Craker.

       Kelley’s interview notes show that Craker’s experience with testing hot mix

materials or aggregates involved a “class on agg testing, some gradation testing this summer,

[but he] needs to go back to [the] book to remember testing procedures; no asphalt, only

conceptual.” (Kelley Interview Notes (dkt. #37-7) 1.) Montwill’s notes show “Aggtec I

Certified -- Several[] test[s] this summer. No HMA testing.” (Montwill Interview Notes

(dkt. #37-9) 1.) The parties agree that Craker only became certified to perform hot mix

testing in 2016. Because of this, American Engineer Testing performed the hot mix testing

before Craker received his certification, unlike while Hartman was the Operator IV-Lab

Timekeeper, and the County did not rely on an outside lab for testing.

       Kelley’s interview notes reflect that Craker also added that it “[m]ay be difficult to

work w/ crew in winter after making a few enemies as lead worker.” (Kelley Interview

Notes (dkt. #37-7) 2.) Montwill’s notes do not include that additional information.

Kelley’s notes indicated Craker’s weaknesses included “rough around the edges / harsh --

Phil can help w/ that -- blunt -- lack of hotmix testing experience.” (Id. at 1.) These

concerns were also documented in Craker’s 2014 performance evaluation -- which was

completed by Montwill and someone else on October 2, 2015 -- which states “Kyle is very

passionate about his job, but he needs to improve his people skills and his ability to


                                             15
compromise when he disagrees with others.” (Craker Performance Review (dkt. #37-10)

1.)

        In his interview notes, Montwill noted that Craker had little experience with email

and none with Excel, but that he was willing to take necessary classes. Similarly, Kelley

noted that Craker “would be slow on computer,” “no computer used @ home, no computer

in button house.” (Kelley Interview Notes (dkt. #37-7) 2.) In comparison, Kelley’s notes

show that Schultz “emails regularly” and has “Excel experience/Windows 7 -- very

comfortable.” (Id. at 6.) Likewise, Montwill noted that Schultz had “used formulas in

spreadsheets” and that email was “not an issue.” (Montwill Interview Notes (dkt. #37-9)

8.)



      E. End of Schultz’s Employment

        Montwill told Schultz that she did not get the job on August 20, 2015. He informed

her that the position had been offered to Kyle Craker. During that conversation, Schultz

resigned, giving two weeks’ notice. She said that she could no longer work in the Highway

Department because of Webber’s actions. She continued working that day until Webber

physically prevented her from getting a can of soda from the refrigerator: when she tried

to walk between Webber and another employee, Webber stepped in front of Schultz with

his arms crossed. At that point, she left the jobsite. The next day, Friday August 21, Kelley

phoned Schultz, asking her to reconsider returning to work. Schultz did not return to work

on Monday, August 24. Her employment ended on August 20, 2015.

        The parties agree that Kelley’s notes from his August 20 phone call with Schultz

state: “Received call, Beth Schultz. She is very upset that we didn’t promote her to
                                             16
Operator IV - Lab/Timekeeper and wants to quit. I urged her to think it out carefully

before making a rash decision, and we agreed to talk again tomorrow morning.”17 The

parties agree that Kelley wrote a memorandum summarizing his telephonic conversations

with Schultz on August 20-21, but Schultz contends that the summary is inaccurate.18



                                             OPINION

          Summary judgment is appropriate where the moving party establishes “that there is

no genuine dispute as to any material fact” and it “is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). At this stage, evidence is viewed “in the light most favorable

to the non-moving party,” but the “‘court may not assess the credibility of witnesses,

choose between competing inferences or balance the relative weight of conflicting

evidence.’” Orton-Bell v. Indiana, 759 F.3d 768, 773 (7th Cir. 2014) (quoting Abdullahi v.

City of Madison, 423 F.3d 763, 769, 773 (7th Cir. 2005)). Here, defendants move for

summary judgment arguing that plaintiff cannot establish: (1) sex discrimination; (2) a

hostile work environment; (3) constructive discharge; or (4) retaliation. For the reasons

discussed below, defendants’ motion will be granted in part and denied in part.



I. Failure-to-Promote

          A plaintiff must establish four elements to make a prima facie case on a failure-to-

promote claim: (1) “[s]he belongs to a protected class”; (2) “[s]he applied for and was

qualified for the position sought”; (3) “[s]he was rejected for that position”; and (4) the


17
     The court could not locate these notes on the docket.

18
     This memorandum also does not appear to be on the docket.

                                                  17
employer gave the promotion to someone who was not better qualified, but was outside

plaintiff’s protected class. Grayson v. City of Chi., 317 F.3d 745, 748 (7th Cir. 2003). Once

a plaintiff has made this showing, the burden shifts to the defendants to articulate a

“legitimate, nondiscriminatory reason” for plaintiff not being promoted. Id. If defendants

can make that showing, the burden shifts again to plaintiff, this time to show that the

articulated reason is pretextual. Id. (citing Hong v. Children’s Mem’l Hosp., 993 F.2d 1257,

1261 (7th Cir. 1993)).19

       There is no dispute that plaintiff, as a woman, belongs to a protected class, nor that

she was rejected for the Operator IV-Lab/Timekeeper position. Instead, defendants argue

that plaintiff falls short of making her prima facie showing because she was not qualified

for the position. Specifically, defendants argue that she: (1) did not have three years’

experience in roadway materials testing; and (2) could not operate a backhoe. (Defs.’

Opening Br. (dkt. #19) 9.) Likewise, they argue that plaintiff “was not the most qualified

applicant” because Craker “had more practical and useful experience” as an Operator IV-

Crusher Operator, so that he would know how to make adjustments if test samples failed.

(Id. at 10-12.)

       Plaintiff responds with evidence that she was qualified for the position: (1) she never

received the “No Thank You” emails sent to candidates who did not meet the required



19
  As the parties recognize, the Seventh Circuit in Ortiz explained that the essential question at
summary judgment in an employment discrimination case is “whether the evidence would permit
a reasonable factfinder to conclude that the plaintiff’s race, ethnicity, sex, religion, or other
proscribed factor caused the discharge or other adverse employment action[,]” with “all evidence
belong[ing] in a single pile and . . . evaluated as a whole.” Ortiz v. Werner Enters., Inc., 834 F.3d
760, 765-66 (7th Cir. 2016) (see Defs.’ Opening Br. (dkt. #19) 8; Pl.’s Opp’n (dkt. #31) 5-6). As
the parties have mostly framed their arguments under McDonnell Douglas, the court will follow suit.

                                                18
qualifications; (2) operating a backhoe was not required, as the position description stated

that experience operating heavy equipment was “preferred”; (3) Hartman never operated

a backhoe in the position; and (4) the stated requirement of three years’ experience testing

materials was not an actual requirement, as demonstrated by the County’s selection of

Craker. (Pl.’s Opp’n (dkt. #31) 7-8.) If anything, plaintiff contends that the record shows

she was more qualified than Craker because: (1) she had been trained to perform this

position by Hartman before he retired, including how to prepare Excel reports and perform

hot mix and aggregate testing; (2) she had more testing experience and better computer

skills than Craker; and (3) the reasons put forward to justify Craker’s selection -- his

crushing experience, ability to manage people, and interview scores -- are undermined by

other evidence. (Id. at 9-12.)

       Whether or not she ultimately prevails at trial, plaintiff has marshalled enough

evidence for a reasonable jury to find her not only qualified, but more qualified than

Craker. First, she filled in for Hartman when he was absent, and he took her under his

wing, teaching her how to perform various aspects of his position. Second, she certainly

had more experience with Excel, and the Timekeeper portion of the position required

extensive Excel use. Third, plaintiff had more testing experience than Craker, as he only

received his hot mix certification in 2016. And while plaintiff did not have at least three

years’ experience in materials testing, neither did Craker.    Fourth, there is a material

dispute whether operating a backhoe was a minimum qualification for the position.

(Compare Operator IV-Lab Timekeeper Position Description (dkt. #21-2) 3 with NEOGOV

Posting (dkt. #37-4) 1-3 and Stelzner Decl. (dkt. #35) ¶ 7.) Likewise, plaintiff contends


                                            19
that she was never informed that she failed to meet the minimum qualifications for the

position. (Schultz Decl. (dkt. #36) ¶¶ 24-26.) Fifth, if plaintiff did not meet the minimum

qualifications, why would defendant Montwill encourage her to apply and why would

defendants have interviewed her twice for that position?

       For many of these same reasons, plaintiff has put forward enough evidence for a

reasonable jury to conclude that the reasons offered for hiring Craker were pretextual. The

question the trier of fact must answer is whether the employer’s stated reason was “a

dishonest explanation, a lie rather than an oddity or an error.” Bodenstab v. Cty. of Cook,

569 F.3d 651, 657 (7th Cir. 2009) (quoting Faas v. Sears, Roebuck & Co., 532 F.3d 633,

642 (7th Cir. 2008)).      “Pretext can be shown by ‘identif[ying] . . . weaknesses,

implausibilities, inconsistencies, or contradictions’ in an employer’s asserted reason for

taking an adverse employment action such ‘that a reasonable person could find [it]

unworthy of credence.’” Greengrass v. Int’l Monetary Sys. Ltd., 776 F.3d 481, 487 (7th Cir.

2015) (quoting Coleman v. Donahoe, 667 F.3d 835, 852-53 (7th Cir. 2012) (alterations in

original)).

       As already discussed above, there is a dispute about what the actual minimum

qualifications were, and a reasonable jury could conclude that plaintiff was more qualified

than Craker.   Further, plaintiff had advanced evidence for a reasonable juror to find

defendants’ purported conclusion that Craker would be better at “managing people” was

plainly contradicted by the evidence before them, based on information that she did not

provide during her interviews, and a pretext for sexist assumptions about her. Specifically,

she notes that Kelley recognized that Craker was “rough around the edges” and that his


                                            20
performance evaluation a few months later stated that he “need[ed] to improve his people

skills.” (Pl.’s Opp’n (dkt. #31) 11.) More importantly, plaintiff plausibly contends that

she did not state (and would not have stated) during interviews that she had personality

conflicts with colleagues, or that managing people was a weakness, in direct contradiction

to Kelly’s supposedly contemporaneous notes. (Schultz Decl. (dkt. #36) ¶¶ 28-29; see also

id. at ¶¶ 27, 30-31 (averring that she did not say promoting her would be unpopular, that

she would have trouble getting truck drivers to follow her instructions, nor that she was

not liked and would probably remain so if promoted).)            She also contends that her

interview scores were fabricated, and Montwill outright lied about what Hartman said

about her performance. (Pl.’s Opp’n (dkt. #31) 15.) Finally, plaintiff contends Kelley

told her that she did not get the position because of the “turmoil” between her and Webber,

which is also noted on Kelley’s interview notes, and that defendants’ reasons have shifted

over time to include her not meeting the position’s minimum qualifications, something not

even mentioned in defendants’ ERD interrogatory response. Accordingly, there is enough

for a reasonable jury to conclude that the stated reasons for not promoting her were pretext

and that plaintiff was discriminated against based on her sex.



II. Hostile Work Environment & Constructive Discharge

       A plaintiff must establish four elements to avoid summary judgment on a hostile

work environment claim: “(1) the work environment must have been both subjectively and

objectively offensive; (2) her gender must have been the cause of the harassment; (3) the

conduct must have been severe or pervasive; and (4) there must be a basis for employer

liability.” Orton-Bell, 759 F.3d at 773 (quoting Chaib v. Indiana, 744 F.3d 974, 985 (7th
                                            21
Cir. 2014)).   Defendants contend that plaintiff cannot make her prima facie showing

because “the harassment complained of . . . was not frequent, threatening, or humiliating,

and . . . did not unreasonably interfere with [plaintiff’s] work performance.” (Defs.’

Opening Br. (dkt. #19) 14.) Specifically, defendants contend that from fall 2014 until her

resignation on August 20, 2015, there was “very little opportunity” for Webber and

Schultz to interact because: (1) they were assigned to different sheds during the winter

months so that they only interacted weekly; and (2) Schultz was on workers’ compensation

leave from April through July 2015. (Id. at 14-15.)

       Plaintiff responds that Webber’s conduct was pervasive because it “extended to all

aspects of [her] employment,” impacted her ability to do her job, and was “a daily

occurrence during the summer months.” (Pl.’s Opp’n (dkt. #31) 23.) She adds that

defendants misconstrue the basis for her hostile work environment claim by ignoring:

(1) the sexualized work environment; (2) Webber’s shunning of and refusing to

communicate with Schultz; (3) Webber’s encouragement of temp workers to load in front

of Schultz out of order; (4) Webber’s use of Tylee to challenge Schultz’s workers’

compensation claim; (5) Webber’s intimidating behavior on August 20, 2015; and (6)

Montwill and Kelley’s failure to promote Schultz. (Id. at 23-24.)

       A court evaluating the pervasiveness and severity of conduct examines “all the

circumstances, including the frequency of the discriminatory conduct; its severity; whether

it is physically threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee’s work performance.” Smith v. Ne. Ill. Univ., 388

F.3d 559, 566 (7th Cir. 2004) (quoting Russell v. Bd. of Trs. of Univ. of Ill. at Chi., 243 F.3d


                                              22
336, 343 (7th Cir. 2001)). Consistent with this standard, the court is not to consider

separately whether each incident is severe or pervasive. EEOC v. Costco Wholesale Corp.,

903 F.3d 618, 626 (7th Cir. 2018) (citing Hall v. City of Chi., 713 F.3d 325, 331 (7th Cir.

2013)). That said, courts may consider factually distinct complaints separately. See Orton-

Bell, 759 F.3d at 773-76 (explaining why the “sex-on-the-desk incident” failed to establish

a hostile work environment before explaining why “[t]he constant barrage of sexually

charged comments” succeeded).

       Here, plaintiff has failed to show that she was subjected to a hostile work

environment.    Webber’s complained-of comments, refusals to interact with plaintiff,

shunning her, and physical intimidation cannot form the basis for a hostile work

environment claim because his conduct was neither severe nor pervasive. As plaintiff

concedes: (1) “Webber’s harassment began in the fall of 2014” (Pl.’s Opp’n (dkt. #31)

23); (2) Webber and Schultz were assigned to different sheds during the winter months

(approximately November to April), so that their interactions were no more than on a

weekly basis (Pl.’s Resp. to Defs.’ PFOF (dkt. #32) ¶¶ 152-54); (3) Webber did not harass

her via radio (Id. ¶ 156); and (4) Schultz was out on workers’ compensation leave from

April until July 2015 (id. at ¶ 183). Accordingly, there was not enough opportunity for

Webber to harass plaintiff.

       As to the other claimed bases for plaintiff’s claim, they also are insufficient. First,

while the work environment included sexual jokes, comments, magazines and fresheners,

there is nothing to suggest that their presence was motivated by plaintiff’s sex. Further,

plaintiff acknowledges that she “let these things roll off her shoulders” (Pl.’s Opp’n (dkt.


                                             23
#31) 23), indicating that the workplace was not subjectively offensive. While having these

items and making these comments at work were certainly in poor taste, there is, therefore,

no evidence that they impacted her job performance. Second, Tylee’s complaint to the

Safety Committee, ostensibly at Webber’s insistence, while improperly motivated, is

neither severe nor pervasive and lacks any basis for employer liability. Third and finally,

the decision of Montwill and Kelley not to promote plaintiff simply does not sound in

hostile work environment.20

       Further, because plaintiff has failed to establish a hostile work environment claim,

she cannot establish a claim for constructive discharge.            To establish a constructive

discharge claim, a plaintiff “must prove that [her] working conditions were so intolerable

as a result of unlawful discrimination that a reasonable person would be forced into

voluntary resignation.” Tutman v. WBBM-TV, Inc./CBS, Inc., 209 F.3d 1044, 1050 (7th

Cir. 2000) (citing Vitug v. Multistate Tax Comm’n, 88 F.3d 506, 517 (7th Cir. 1996)).

Plaintiff cannot make that showing here because “[w]orking conditions for constructive

discharge must be even more egregious than the high standard for hostile work

environment; ‘in the “‘ordinary’” case, an employee is expected to remain employed while



20
   Additionally, Chippewa County’s harassment policy directs complaints about possible sexual
harassment to be “reported (in writing) to [an employee’s] supervisor who will in turn notify the
Affirmative Action Officer in the Personnel Department” for investigation. (Harassment Policy
(dkt. #37-13) 1.) There is no dispute that plaintiff did not submit a written complaint under this
policy and it appears she only notified defendants of Webber’s actions during the interview process,
except for the 2014 incident when Webber refused to take direction from her. That complaint,
however, was not tied to plaintiff’s sex or gender. Likewise, it appears plaintiff never complained
about the other aspects of her alleged hostile work environment raising a question about whether
there was a basis for employer liability. Cf. Orton-Bell, 759 F.3d at 776 (finding enough evidence
for a jury to find a basis for employer liability where plaintiff “made repeated complaints” but “no
corrections were made”).

                                                24
seeking redress.’” Id. (quoting Drake v. Minnesota Mining & Mfg. Co., 134 F.3d 878, 886

(7th Cir. 1998)). Accordingly, defendants’ motion for summary judgment will be granted

both as to plaintiff’s hostile work environment and constructive discharge claims.



III. Retaliation

       A plaintiff can prevail on a retaliation claim only if she proves that she: “(1) opposed

an unlawful employment practice under Title VII; (2) was the object of an adverse

employment action; and (3) the adverse employment action was caused by her opposition

to the unlawful employment practice.” Congleton v. Oneida Cty., No. 16-cv-412-wmc, 2017

WL 4621117, at *16 (W.D. Wis. Oct. 13, 2017) (citing Cullom v. Brown, 209 F.3d 1035,

1040 (7th Cir. 2000)). This requires the plaintiff to have complained about discrimination

based on a protected class; failing to indicate a connection to a protected status -- either

explicitly or through facts establishing that inference -- is insufficient. Orton-Bell, 759 F.3d

at 776 (quoting Tomanovich v. City of Indianapolis, 457 F.3d 656, 663 (7th Cir. 2006))

(affirming summary judgment on retaliation claim where plaintiff failed to link complaint

to protected status as a woman, such that complaint could not be basis for retaliation

claim); see also Miller v. Am. Family Mut. Ins. Co., 203 F.3d 997,1007-08 (7th Cir. 2000)

(explaining that “[a]n employee, of course, need not use the words ‘pregnancy

discrimination’ to bring her speech within Title VII’s retaliation protections. But she has

to at least say something to indicate her pregnancy is an issue. An employee can honestly

believe she is the object of discrimination, but if she never mentions it, a claim of retaliation

is not implicated, for an employer cannot retaliate when it is unaware of any complaints.”).

Accordingly, the question here boils down to “whether an employer has acted in such a
                                               25
way that ‘well might have dissuaded a reasonable worker from making or supporting a

charge of discrimination.’” Porter v. City of Chic., 700 F.3d 944, 957 (7th Cir. 2012)

(quoting Thompson v. N. Am. Stairless, LP, 131 S. Ct. 863, 868 (2011)). If plaintiff makes

this showing, the burden shifts to defendants and then back to plaintiff, as it did with her

failure to promote claim. See Miller, 203 F.3d at 1007.

       Defendants do not appear to challenge plaintiff’s prima facie case, the court notes

that there is no dispute that: (1) plaintiff complained to Kelley on August 18, 2015 about

the behavior of Dan Webber; and (2) plaintiff was not selected for the Operator IV-

Lab/Timekeeper position.     Plaintiff argues that “Defendants understood that Plaintiff

engaged in a protected activity as Kelley reported Schultz’s complaints of sexual

harassment to the Human Resources Manager and was instructed to talk to Schultz about

a harassment investigation.” (Pl.’s Opp’n (dkt. #31) 19.) Finally, as to evidence of

causation plaintiff points to: (1) “suspicious timing” (the two days between her complaints

and being told that she was not selected for the promotion); and (2) Kelley telling her that

she had not been selected due to the “turmoil” between Webber and her, which was the

subject of her complaints. (Id. at 20.)

       Here, defendants instead fall back on their arguments regarding plaintiff’s failure-

to-promote claim: defendants provided nondiscriminatory, legitimate reasons for selecting

Craker for the Operator IV-Lab/Timekeeper position -- she was not qualified and Craker’s

experience -- that plaintiff cannot show were pretext. (Defs.’ Opening Br. (dkt. #19) 20-

22.) However, as addressed above, there is enough evidence from which a reasonable jury

could conclude that the reasons offered for hiring Craker and rejecting plaintiff were


                                            26
pretextual.   Accordingly, defendants’ motion for summary judgment on plaintiff’s

retaliation claim is denied.



                                       ORDER

       IT IS ORDERED that Defendants’ motion for summary judgment (dkt. #18) is

GRANTED as to plaintiff’s hostile work environment and constructive discharge claims

and DENIED in all other respects.

       Entered this 15th day of February, 2019.

                                        BY THE COURT:

                                        /s/
                                        __________________________________
                                        WILLIAM M. CONLEY
                                        District Judge




                                          27
